DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
Claims 1-20 are presented for examination.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobi (US 7,113,917) in view of Dillon (US 7,676,400) and further in view of Fichter (US 2017/0316092) and further in view of McAllister (US 10,332,181).  
 	
 	Jacobi was submitted in an IDS filed 10/18/2021.

 	Regarding claim 1, Jacobi teaches a computer-implemented method comprising:
 	outputting a user interface that displays information describing at least one commitment or obligation between a user and an entity (Fig. 1, col. 4, lines 30-43; col. 6, lines 44-57 describes an Amazon.com website where a user can browse items, view product pages, add items to a shopping cart, and purchase items via web pages; additionally, as noted in Fig. 6, col. 15, lines 19-66, the system can present recommendation information for purchases to the user; the various pages describe aspects of a possible commitment to purchase an item from Amazon; Fig. 1, col. 6, line 43 to col. 7, line 39, describe a web site system in which a user can use a user device to browse items, pages and data obtained from a server; inherently, such user devices have an interface that displays the information and allows such browsing and reviewing; note that the claim does not require that the user interface display information at a particular time, thus it can be any information that can be displayed at different times in parts or at any time);
 	monitoring a plurality of user events initiated by the user, the plurality of user events including navigating the information describing the at least one commitment or obligation (col. 10, lines 15-40, the system tracks user actions/activities e.g., putting items in a shopping cart, viewing an item for an extended period of time or more than once etc.; this data is used to identify items of interest to a user, which in turn is used to present recommended items to the user; such recommended items could be part of a commitment to purchase items);
 	identifying, based on the monitoring, a portion of the information describing the at least one commitment or obligation (col. 9, line 47 to col. 11, line 32, the system identifies recommendations for the user, which are presented to the user, based on the monitoring of the above user activities; such recommendations relate to or describe a potential commitment/obligation to purchase items); 
 	responsive to identifying the portion of information, modifying a property of an element in the user interface prior to the user entering into the at least one commitment or obligation (Fig. 6, col. 15, line 43 to col. 16, line 5, the user can be presented with the above recommendations in the interface of their user device e.g., see Fig. 6; the items may be displayed when the shopping cart is displayed i.e., before an actual purchase decision is made; the recommendations may be in the form of links, which lead to a product page for the recommended item; a user can also filter the recommended items by category, which causes all other items to disappear), 
 	the modifying including: 
 	generating accentuated information (Fig. 6, col. 15, line 43 to col. 16, line 5, the user can be presented with the above recommendations in the interface of their user device e.g., see Fig. 6)
 	causing the element to display the accentuated information (Fig. 6, col. 15, line 43 to col. 16, line 5, the user can be presented with the above recommendations in the interface of their user device e.g., see Fig. 6) and 
 	exclude a different portion of the information that was reviewed by the user during the plurality of user events (col. 10, lines 15-40, the system tracks user actions/activities e.g., putting items in a shopping cart, rating an item, viewing an item for an extended period of time or more than once etc.; Fig. 6, col. 15, line 43 to col. 16, line 5, such viewed items may not be shown in the recommendations or on the page that presents the recommendations; as noted in col. 15, lines 19-25; col. 16, lines 19-24, some such items may be excluded or filtered out from the recommendations e.g., items that have been purchased, items not in a proper category, items already in the shopping cart etc.)   
 	However, Jacobi does not expressly disclose the generating accentuated information by bolding or increasing a font size of the portion of the information; the portion of the information that was displayed during the plurality of user events and was not reviewed during the plurality of user events.
 	In the same field of endeavor, Dillon teaches the portion of the information that was displayed during the plurality of user events (col. 3, lines 45-59; col. 5, line 50 to col. 6, line 30; col. 12, lines 2-22; col. 7, lines 4-24; col. 10, lines 32-60; col. 11, line 64 to col. 12, line 7, Dillon pertains to a system for tracking user activities in an e-commerce application and make recommendations for purchases; Dillon contemplates that the user may have been exposed before to the recommended item i.e., seen it already on the web site; for example, the user may have been exposed to the item, but not have fully understood it).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the portion of the information that was displayed during the plurality of user events as suggested in Dillon into Jacobi because Jacobi and Dillon pertain to analogous fields of technology. Both Jacobi and Dillon pertain to an e-commerce application, where the system tracks user actions and generates recommendations based on the user actions.  Dillon teaches a highly plausible scenario in the context of Jacobi, that a user who is presented with a recommended item may have already been exposed to the item. It would be desirable to incorporate this feature into Jacobi, so that the Jacobi invention could present novel recommendations to a user e.g., see Dillon col. 3, lines 45-59; col. 5, line 50 to col. 6, line 30; col. 12, lines 2-22; col. 7, lines 4-24; col. 10, lines 32-60; col. 11, line 64 to col. 12, line 7.
  	However, the combination of Jacobi and Dillon does not expressly disclose the generating accentuated information by bolding or increasing a font size of the portion of the information; the portion of the information was not reviewed during the plurality of user events.  
 	In the same field of endeavor, Fichter teaches the portion of the information was not reviewed during the plurality of user events ([0004, 0005, 0034, 0035, 0042, 0046-0048], Fichter notes that it is known for content to be displayed to a user, but for the user not to have actually consumed/reviewed that content; as noted in [0046-0048], for example, the system can track metrics such as scrolling velocity to determine that a user is not really reading content, but is simply browsing through it). 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the portion of the information was not reviewed during the plurality of user events as suggested in Fichter into Jacobi and Dillon because Jacobi/Dillon and Fichter pertain to analogous fields of technology.  Jacobi/Dillon pertains to a system that monitors user activities at an e-commerce site e.g., viewings of content/items, and based on the monitoring, recommending various items.  Jacobi/Dillon further teaches that the recommended items may have been already displayed to the user at the site, although the displayed items may not yet be fully understood or appreciated by the user e.g., see Dillon col. 3, lines 45-59; col. 5, line 50 to col. 6, line 30; col. 12, lines 2-22; col. 7, lines 4-24; col. 10, lines 32-60; col. 11, line 64 to col. 12, line 7.  Fichter also pertains to a system that monitors a user’s activities at a site, and attempts to determine their interest or engagement with displayed content.  In Fichter, when a user views content, the user may not have consumed or carefully reviewed/understood the content, as indicated by the user’s activities while the content was displayed. It would be desirable to incorporate these features into Jacobi/Dillon, so that the invention of Jacobi/Dillon could better understand the interests and consumption of content/product information e.g., see Fichter [0004, 0005, 0034, 0035, 0042, 0046-0048].
 	However, the combination of Jacobi, Dillon and Fichter does not expressly disclose the generating accentuated information by bolding or increasing a font size of the portion of the information. 	
 	In the same field of endeavor, McAllister teaches the generating accentuated information by bolding or increasing a font size of the portion of the information (Figs. 4B, 6B, col. 21, line 63 to col. 22, line 18, when presenting a list of recommended products of items, it is known that when some items particularly meet a requirement or priority or need to be emphasized, to bold or enlarge the font for those items). 	
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the generating accentuated information by bolding or increasing a font size of the portion of the information into Jacobi, Dillon and Fichter because Jacobi and McAllister pertain to analogous fields of technology.  Jacobi teaches presenting a list of recommended items based on a wide variety of factors, where some items may be more strongly recommended than others e.g., see Jacobi Fig. 6, col. 11, lines 1-33.  McAllister also pertains to presenting a list of recommended items, which some may be particularly recommended.  Particularly highly recommended items may be shown in bold face or have a larger font size.  More generally, McAllister teaches that it is known to use such text manipulation techniques to highlight any desired items.  It would be obvious to incorporate these features into Jacobi, so that the presented recommendations described in Jacobi could be appropriated highlighted and attract more attention e.g., see McAllister Figs. 4B, 6B, col. 21, line 63 to col. 22, line 18.    

 	Regarding claim 2, the combination of Jacobi, Dillon, Fichter and McAllister teaches the invention as claimed in claim 1.  The combination of Jacobi, Dillon, Fichter and McAllister also teaches wherein identifying the portion of the information describing the at least one commitment or obligation that was displayed during the plurality of events and was not reviewed by the user during the plurality of user events comprises determining that a threshold number of the plurality of user events were initiated by the user during the display of the portion of information (Fichter [0004-0006, 0034-0035, 0042, 0046, 0047-0048], claim 17, the system can track different engagement levels of a user to content based on reviewing their scrolling on that content at a particular pace or velocity; as noted in [0046], if a cursor moves too rapidly while content is presented, it can be inferred that the user is not engaged by the content; [0048], if a user’s scrolling velocity is too great, it can be inferred that the user is not actually reading the scrolled content; to make the above determinations or inferences, it is inherent that there must be some form of threshold relating to cursor movement, scrolling velocity or other inputs; it should be further be noted that rapid scrolling or cursor movement can be understood as a plurality of user events e.g., the cursor moved from one point to another point, the content scrolled from a first point to a second point in a particular time period etc.; as noted in [0004-0005], in some cases the above can mean that a user may have visited or seen content on a web page, but may not have consumed or carefully reviewed it; Dillon col. 3, lines 45-59; col. 6, lines 4-8; col. 12, lines 2-22 further teaches that recommended items may have been previously seen by the user; that is, Jacobi/Dillon/Fichter teaches displaying a recommended item that was previously seen but that a user did not really read or review carefully, a scenario that is arguably obvious to a person of ordinary skill in the art based on Jacobi alone; see, for example, Jacobi col. 10, lines 15-39, where an item can become an item of interest if it was viewed for a particular period of time i.e., if a user viewed the item for a period of time below a threshold, the system would not consider the user as really reviewing or engaging with the item).

 	Regarding claim 5, the combination of Jacobi, Dillon, Fichter and McAllister teaches the invention as claimed in claim 1.  The combination of Jacobi, Dillon, Fichter and McAllister also teaches wherein identifying the portion of the information describing the at least one commitment or obligation that was displayed during the plurality of events and was not reviewed by the user during the plurality of user events is performed based on a type of device at which the plurality of user events are initiated (Jacobi Fig. 1, col. 6, line 43 to col. 7, line 20, for the Jacobi recommendation system to function for a user, the user device inherently must be a particular type of device i.e., a type of device that can connect to the e-commerce site, a type of device that can provide data regarding user actions etc., a type of device that can receive user input for the website etc.)  

 	Regarding claim 6, the combination of Jacobi, Dillon, Fichter and McAllister teaches the invention as claimed in claim 1. The combination of Jacobi, Dillon, Fichter and McAllister also teaches the modifying further including generating a summary of the portion of information that was displayed during the plurality of user events and was not reviewed by the user during the plurality of user events and causing the element to display the summary of the portion of information that was displayed during the plurality of events and was not reviewed by the user during the plurality of user events (Jacobi Fig. 6, col. 15, lines 33-50, the system can initially present just a link with a title of an item, which if selected can lead to a more detailed product information page; also, the system can present just a shortened version of the recommended items, based on a user selection of a category).

 	Regarding claim 7, the combination of Jacobi, Dillon, Fichter and McAllister teaches the invention as claimed in claim 1.  The combination of Jacobi, Dillon, Fichter and McAllister also teaches wherein the plurality of user events comprise at least one of button selections, link selections, or graphical user interface manipulations (Jacobi col.6, lines 43-57; col. 4, lines 30-43; col. 10, lines 15-39; col. 11, lines 23-29, a user can view and browse multiple different products, which inherently involves a manipulation of a graphical user interface to display product information; it is known as well to display product information in response to selection of a displayed hyperlink; the above product selections and viewings can be performed at the Amazon.com website, which is known to receive user link selections or GUI manipulations to select/view items).  

 	Regarding claim 8, the claim corresponds to claim 1 and is rejected for the same reasons. The combination of Jacobi, Dillon, Fichter and McAllister also teaches a system comprising: one or more processors; and a computer-readable storage medium storing instructions that are executable by the one or more processors to perform operations (Jacobi Fig. 1 describes a system with a server and user computers; inherently, the server that performs the operations of the invention has a processor and memory with instructions).  

	Regarding claim 9, the combination of Jacobi, Dillon, Fichter and McAllister teaches the invention as claimed in claim 8.  Claim 9 also corresponds to claim 2 and is rejected for the same reasons.

	Regarding claim 12, the combination of Jacobi, Dillon, Fichter and McAllister teaches the invention as claimed in claim 8.  Claim 12 also corresponds to claim 5 and is rejected for the same reasons.

	Regarding claim 13, the combination of Jacobi, Dillon, Fichter and McAllister teaches the invention as claimed in claim 8.  Claim 13 also corresponds to claim 6 and is rejected for the same reasons.

	Regarding claim 14, the combination of Jacobi, Dillon, Fichter and McAllister teaches the invention as claimed in claim 8.  Claim 14 also corresponds to claim 7 and is rejected for the same reasons.

 	Regarding claim 15, the claim corresponds to claim 1 and is rejected for the same reasons. The combination of Jacobi, Dillon, Fichter and McAllister also teaches a machine-readable medium storing instructions that, when executed by at least one hardware processor of a machine, cause the machine to perform operations (Jacobi Fig. 1 describes a system with a server and user computers; inherently, the server that performs the operations of the invention has a processor and memory with instructions).  

	Regarding claim 16, the combination of Jacobi, Dillon, Fichter and McAllister teaches the invention as claimed in claim 15.  Claim 16 also corresponds to claim 2 and is rejected for the same reasons.

	Regarding claim 19, the combination of Jacobi, Dillon, Fichter and McAllister teaches the invention as claimed in claim 15.  Claim 19 also corresponds to claim 5 and is rejected for the same reasons.

	Regarding claim 20, the combination of Jacobi, Dillon, Fichter and McAllister teaches the invention as claimed in claim 15.  Claim 20 also corresponds to claim 6 and is rejected for the same reasons.

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobi, Dillon, Fichter and McAllister, as applied in claim 1, 8 and 15, and further in view of Dai (US 9,691,096).  
 
 	Regarding claim 3, the combination of Jacobi, Dillon, Fichter and McAllister teaches the invention as claimed in claim 1.  However, the combination of Jacobi, Dillon, Fichter and McAllister does not expressly disclose wherein identifying the portion of the information describing the at least one commitment or obligation that was displayed during the plurality of events and was not reviewed by the user during the plurality of user events is performed based on a time of day at which the plurality of user events are initiated by the user.
 	In the same field of endeavor, Dai teaches wherein identifying the portion of the information describing the at least one commitment or obligation that was displayed during the plurality of events and was not reviewed by the user during the plurality of user events is performed based on a time of day at which the plurality of user events are initiated by the user (col. 4, lines 43-49, the system may determine a time/timestamp at which a web page or element was displayed or when a user took an action e.g., selected or clicked; this information is used to identify a pattern in user behavior, which in turn can be used to make recommendations to a user).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein identifying the portion of the information describing the at least one commitment or obligation that was displayed during the plurality of events and was not reviewed by the user during the plurality of user events is performed based on a time of day at which the plurality of user events are initiated by the user as suggested in Dai into Jacobi and Dillon because Jacobi and Dai pertain to analogous fields of technology.  Both Jacobi and Dai pertain to tracking user activities and patterns to make recommendations for the user.  In Dai, the system tracks the time that a user took an action or viewed content.  It would be desirable to incorporate this feature into Jacobi to improve the pattern detection system of Jacobi e.g., see Dai col. 4, lines 43-49.  

	Regarding claim 4, the combination of Jacobi, Dillon, Fichter and McAllister teaches the invention as claimed in claim 1.  However, the combination of Jacobi, Dillon, Fichter and McAllister does not expressly disclose wherein identifying the portion of the information describing the at least one commitment or obligation that was displayed during the plurality of events and was not reviewed by the user during the plurality of user events is performed based on a user session duration during which the plurality of user events are initiated by the user.
 	In the same field of endeavor, Dai teaches wherein identifying the portion of the information describing the at least one commitment or obligation that was displayed during the plurality of events and was not reviewed by the user during the plurality of user events is performed based on a user session duration during which the plurality of user events are initiated by the user (col. 5, lines 43-49, a pattern of a user may be detected based on a time that a web page or element is displayed e.g., an elapsed time between selections or clicks; put another way, this is a duration of time during a user session).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein identifying the portion of the information describing the at least one commitment or obligation that was displayed during the plurality of events and was not reviewed by the user during the plurality of user events is performed based on a user session duration during which the plurality of user events are initiated by the user.  Both Jacobi and Dai pertain to systems that track patterns of user behavior on an e-commerce application, and then provide recommendations based on the patterns.  In Dai, the pattern tracking can involve tracking a duration of time that a user spends on a particular web page or item.  It would be desirable to incorporate this feature into Jacobi, so that the Jacobi invention could also take into account a wide variety of user patterns e.g., see Dai col. 5, lines 43-49.  

	Regarding claim 10, the combination of Jacobi, Dillon, Fichter and McAllister teaches the invention as claimed in claim 8.  Claim 10 also corresponds to claim 3 and is rejected for the same reasons.

	Regarding claim 11, the combination of Jacobi, Dillon, Fichter and McAllister teaches the invention as claimed in claim 8.  Claim 11 also corresponds to claim 4 and is rejected for the same reasons.

	Regarding claim 17, the combination of Jacobi, Dillon, Fichter and McAllister teaches the invention as claimed in claim 15.  Claim 17 also corresponds to claim 3 and is rejected for the same reasons.

  	Regarding claim 18, the combination of Jacobi, Dillon, Fichter and McAllister teaches the invention as claimed in claim 15.  Claim 18 also corresponds to claim 4 and is rejected for the same reasons.

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1, 8 and 15.
 	Regarding independent claims 1, 8 and 15, the Applicant alleges that the combination of references does not teach the amended limitation of “generating accentuated information by bolding or increasing a font size of the portion of the information describing the at least one commitment or obligation that was displayed during the plurality of user events and was not reviewed by the user during the plurality of user events.”  Examiner has therefore rejected claims 1, 8 and 15 under 35 U.S.C. 103 as being unpatentable over Jacobi, Dillon, Fichter and McAllister.  Applicant’s remarks are moot in view of the new grounds of rejection.  
 	Applicant further argues that claims 2-7, 9-14 and 16-20 are allowable in view of their dependency on claims 1, 8 and 15.  Claims 2-7, 9-14 and 16-20 remain rejected as being unpatentable over Jacobi, Dillon, Fichter, McAllister and/or Dai.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Escapa (US 2009/0319910) teaches presenting pages of a collaboration document; highlighting those pages or portions that were not reviewed by the user e.g., another user edited a portion of the page since the last time the user reviewed page; a user can mark a viewed page with highlighted changes as unread, even though it has already been presented; then, when the viewer views the page again, the changes will again be highlighted, even though they were presented in the past; when highlighting unread or unreviewed portions of a document, the portions can be boldfaced, italicized or the font can be changed e.g., see Escapa [0022, 0024, 0058].   
 	Barabe (US 2006/0136821) teaches presenting a shared document; portions of the content are highlighted that the user has not yet read; the system may determine which portions have not been read based on, for example, whether the content was presented for a minimum amount of time e.g,, see Barabe Abstract, [0025, 0026].  
 	Nurmi (US 2008/0189608) teaches presenting a document that a user can scroll through; the system tracks how long a user was viewing each portion of the document; portions of the document are highlighted to indicate what portions were reviewed, and how carefully e.g., see Nurmi [005, 0027, 0031-0034, 0039].  
 	Wilson (US 2016/0034166) teaches that it is known, when presenting information that has been selected, to highlight that information by changing properties of that information, such as by changing a font size or bolding e.g., see Wilson [01124].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143